Case 2:21-cv-01726-DG-AKT Document 15 Filed 05/21/21 Page 1 of 2 PageID #: 145




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 BIDSPOTTER, INC.,

                                      Plaintiff,
                                                    DECLARATION OF SERVICE
                    -against-
                                                    Case No. 2:21-cv-01726 (DG-AKT)
 KOSTER INDUSTRIES, INC.,

                                    Defendant.




       I, DUSTIN GRANT, pursuant to 28 U.S.C. § 1746, hereby declare under penalty of

perjury that the following is true and correct to the best of my knowledge:


       1.       On the 21th day of May 2021, I caused to be sent from 539 Atlantic Ave., Brooklyn,

New York by Certified U.S. Mail the following: First MOTION for Default Judgment by

BidSpotter, Inc. (Attachments: # 1 Declaration in Support of Motion for Default Judgment, # 2

Exhibit A - Proposed Judgment, # 3 Exhibit B - Complaint, # 4 Exhibit C - Certificate of Default)

(ECF No. 14).

       2.       The forgoing documents were sent to the following address, which the registered

business address of defendant Koster Industries Inc.:

                KOSTER INDUSTRIES INC.
                40 DANIEL ST STE #2
                FARMINGDALE, NEW YORK, 11735
Case 2:21-cv-01726-DG-AKT Document 15 Filed 05/21/21 Page 2 of 2 PageID #: 146




       Pursuant to 28 US.c. § 1746, I declare under penalty of perjury that the foregoing is true

 and accurate to the best of my knowledge.




                                                                           ..?    -- --' ...::J
                                                      ...   - ~
                                                   .(~ . -./~~.
                                                                     ~
                                                                   -. -
                                                                        / _·····--·- 7 ·
Dated: New York, New York                                                   /




       May 21, 2021                                 Dustin Grant
                                                    Hoguet Newman Regal & Kenney, LLP
                                                    One Grand Central Place
                                                    60 East 42nd Street, 48th Floor
                                                    New York, NY 10165
                                                    Phone: 212-689-8808




                                               2
